Citation Nr: 1620634	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  He also testified during a Board hearing before the undersigned Veterans Law Judge in November 2012.  Transcripts of both hearings are associated with the electronic claims file.  

In September 2014, the Board issued a decision granting service connection for sleep apnea and denying the claim for service connection for left shoulder strain.  The Board also remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition as to this matter.  For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2.  An acquired psychiatric disorder, other than PTSD, did not manifest in service or for many years thereafter and is not attributable to service.  

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depressive disorder, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the December 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records.  

In the September 2014 remand, the Board requested that the Veteran provide information and authorization to obtain records from any facilities where he received psychiatric counseling, to include Catholic Social Services, or any other private medical providers who have provided psychiatric treatment.  However, the Veteran did not respond to a July 2015 notification letter requesting this information.

The Veteran was provided with a medical examination in connection with his claim in February 2011.  Pursuant to the Board's September 2014 remand, the Veteran was scheduled for another examination in August 2015, but failed to report.  There is no indication in the record that the Veteran did not receive notice of the examination, nor has he provided any reason for his failure to report.  Accordingly, the Board finds that good cause for failing to report to the examination has not been shown.

In an original claim for disability compensation, if a Veteran fails to appear for examination, the claim must be rated on the evidence of record. 38 C.F.R. § 3.655. To the extent that additional examination would have provided helpful information, such information is unavailable due to the Veteran's lack of cooperation in assisting with his claim.

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where there was substantial compliance with Board's remand instructions).

Finally, the Veteran also presented testimony at the hearing in November 2012. During the hearing, the issue was clarified, and there was inquiry as to outstanding evidence. Furthermore, the submission of additional evidence was suggested. The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, claimed as PTSD.

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the claimed psychiatric disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the board prior to August 2014 and thus the amended 38 C.F.R. § 4.125 does not apply.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as he believes that this disability stems from traumatic in-service events, namely an in-service personal assault.

The Veteran's service treatment records do not indicate any complaint, finding, or diagnosis with respect to a psychiatric disorder.  They do include report of involvement in a physical altercation in April 1990, the result of which he sustained left facial trauma and a left mandibular angle fracture.  On June 1992 separation examination, the Veteran was determined to be normal from a psychiatric standpoint.  He denied depression or excess worry, frequent trouble sleeping, and nervous trouble of any sort on report of medical history at discharge.  

Records from the Veteran's Naval Reserve service include a number of periodic examinations and reports of medical history.  The Veteran again denied depression or excess worry, frequent trouble sleeping, and nervous trouble of any sort on reports of medical history in August 1993, October 1993, and May 1997. He was found to be normal from a psychiatric standpoint on examination in October 1993 and May 1998.  

An August 2010 report from Saint Elizabeth Regional Medical Center notes a past medical history of anxiety/depression and that the Veteran was on Lexapro.  The treating physician noted a history of anxiety and depression.

A January 2011 statement from a psychologist at First Step Recovery and Wellness Center indicates that the Veteran was treated in September 2002 for eye movement desensitization and reprocessing for stress related symptoms, possibly related to PTSD, and primarily exacerbated at that time by work and relationship stress.  He noted that there was indication that the Veteran's level of anxiety and arousal at that time did interfere with his work and relationships.  The psychologist also discussed a relationship conflict that resulted in the Veteran's divorce.  

On VA psychiatric examination in February 2011, the Veteran reported that he got into a physical altercation in service.  The Veteran also indicated that he had a prescription for anti-depressant medication several years ago, and that his wife got samples that he continued to take at the time of examination.  

After interview and mental status examination, the examiner noted an Axis I diagnosis of "subthreshold PTSD." The examiner indicated that the Veteran encountered an event while in service that threatened serious physical injury to self, and experienced feelings of fear, thus meeting criteria A for diagnosis of PTSD.  However, the Veteran did not report persistent re-experiencing of the event, avoidance of stimuli associated with the event, or symptoms of increased arousal sufficient to meet criteria B, C, or D.  The examiner further determined that the disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner noted that the Veteran had reported incidents of seeking help for anger in the past, which was diagnosed by his primary care physician as major depression.  However, there did not appear to be a nexus between the depression and his service experience, and the examiner further determined that the Veteran did not at present meet DSM-IV criteria for a diagnosis of a mental disorder.

During the Veteran's December 2011 DRO hearing, the Veteran reported that he had been going to counseling for seven or eight years. He also testified that he had undergone counseling while in college after service for relationship issues.  He expressed his belief that his relationship problems stemmed from the fight in service, though he largely had tried to block the event out and did not discuss it much.

During the Veteran's November 2012 Board hearing, the Veteran reported that he had his teeth knocked out during a physical altercation in service.  He reported that he had drinking problems prior to service and went into the Navy as a result.  He noted that while he did not think all of his psychiatric and drinking issues were the result of service, the incident in service had certainly stayed with him and played a part.  The Veteran further indicated that his problems with getting along with others and relationship difficulties had existed since service.  He noted that he had gone to individual and group counseling at Catholic Social Services.   

A May 2013 VA PTSD screen was negative, though a June 2013 VA sleep medicine note lists PTSD and hypertension as pertinent medical conditions.  

A June 2013 VA psychiatric consultation indicates that the Veteran presented to establish psychiatric care.  He had been taking antidepressants on and off for approximately six years.  He stated that he took Lexapro due to issues with anger, overreaction, feeling stressed out, fighting with his wife, and possible depression. He reported a history of alcohol use from his teenage years.  He noted that he "got in trouble a lot" in the Navy and once was in the brig for 10 days with only bread and water.  After mental status examination, the examiner noted a history of symptoms of mood swings, anger outbursts, depression, irritability and sleep disruption for many years.  A diagnosis of depressive disorder not otherwise specified was indicated. 

Further VA mental health treatment records dated in 2013 and 2014 reflect the Veteran's report of marriage difficulties.  These records note a continued diagnosis of depressive disorder, not otherwise specified.

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125.

In this case, the VA examiner specifically determined that the Veteran was subthreshold PTSD and did not meet the criteria for a diagnosis of PTSD.  There is no indication of a diagnosis of PTSD in accordance with the DSM-IV.

While the Board acknowledges the January 2011 private report noting that the Veteran's symptoms were possibly related to PTSD, and the VA treatment records include PTSD in a treatment record noting the Veteran's medical conditions, there is no indication in the record that PTSD has been diagnosed in accordance with the DSM-IV or more recent DSM-V, and neither treatment provider indicated that such criteria had been met.  As such, the Board finds this notation of little probative value and clearly outweighed by the VA examination of record, which concluded that after interview of the Veteran, review of the record, testing, and mental status examination that a diagnosis of PTSD was not warranted.  

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD. Lay evidence is competent when reporting a contemporaneous diagnosis. Jandreau v. Nicholson, 492 F3d. 1372 (2007).  Given the notations of potential diagnosis of PTSD noted above, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard. However, also as noted above, neither treatment provider gave any rationale for the conclusions reached or specifically discuss whether a diagnosis under the DSM-IV was appropriate. Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of PTSD.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

As to the issue of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, while the VA examiner did not find that another psychiatric diagnosis was appropriate, the record establishes that the Veteran had been diagnosed with anxiety and depressive disorder not otherwise specified.

However, there is no evidence that the Veteran's current psychiatric disorder had its onset in service or is otherwise related to service. The service treatment records from the Veteran's periods of active service are silent for related complaints or diagnoses.  There is no indication of psychiatric treatment until many years after service, with a private provider noting treatment in 2002.  

Moreover, none of the private or VA treatment records indicates a relationship between the Veteran's current psychiatric disorder and service.  In particular, the only medical opinion to specifically address whether the Veteran's depression is related to service-that of the February 2011 VA examiner-is against the claim.  The Veteran has not presented any other opinion evidence in support of his claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current acquired psychiatric disorder is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting depression and anxiety unrelated to service. The Veteran's theories are unsupported by any competent evidence.  

Furthermore, the Veteran did not report for an August 2015 examination intended to assist him in the development of his claim, clarify the nature of the Veteran's psychiatric problems and provide an opinion on whether any diagnosed disorder is related to service. Therefore, no further determination can be made regarding a relationship between the claimed psychiatric disorder as service, and the case must be decided solely on the basis of the evidence of record which, as discussed above, does not support a finding of diagnosis of PTSD or a relationship between the Veteran's diagnosed psychiatric disorder and service.

Finally, under 38 C.F.R. § 3.384, psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. As the evidence does not establish treatment for a psychoses within the one-year presumptive period, service connection is not warranted on this basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


